Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to preliminary amendment filed on 7/16/21 cancelling claim 1 and adding claims 2-34, subsequently claims 2-34 are pending in the application. 

Claim Objections
Claims 13 and 24 are objected to because of the following informalities:    
As to claim 24, “of_processor” should read --of processor-- since underlining indicates newly added limitation.
As to claim 13, this claim is objected to for the same reason as claim 24 above.

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.


As to claim 24, although examples were given for machine-readable medium [applicant's specification, paragraphs 60 and 74-75], applicant failed to specifically define the limitation, therefore the examiner is giving the broadest reasonable interpretation to the limitation as including any machine-readable media/device known in the art including statutory (i.e. computer memories, hard disks, etc.) and non-statutory embodiments (i.e. transmission media such as wires and signals per se), hence, the claim is rejected under 35 U.S.C. 101 because it is not limited to statutory embodiments.  Claims 25-34 are rejected for failing to cure the deficiencies of parent claim 24.  The examiner suggests amending the claim to read "non-transitory machine-readable medium" to overcome the outstanding rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-34 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations lack antecedent basis:
Claim 24, line 16 - “the multi-chip package”.  As to claims 25-34, these claims are rejected based on dependency.  

Allowable Subject Matter
Claims 2-23 are allowed.
Claims 24-34 are allowable by overcoming the 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.

The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 2, 13 and 24. 
Based on activity in one or more nodes in a network, power consumption in the network may be controlled via computational capabilities of node(s) in the network and/or via a data communication rate between nodes in the network. Activity in a network node may be determined based on deep packet inspection of traffic transmitted/received by the node, inspection of data exchanged between subsystems in the node, a state of an operating system running in the node, data processed or waiting to be processed in the node, information exchanged between an energy management entity in the node and an energy management entity in one or more other nodes, computing tasks delegated to the node, and/or instructions transmitted along with a computing task delegated to the node [abstract; Fig. 4 and corresponding text] was disclosed in US Patent 7,916,676.  Power management using Hidden Markov Model was disclosed in “Intel Technology Journal” [“A Framework of Stochastic Power Management Using Hidden Markov Model”, pp. 299-310].  Adaptive power management using machine learning was disclosed in “Machine Learning for Adaptive Power Management.  Placing applications over a plurality of server nodes to perform data processing tasks and dynamically adjusting resource allocation to obtain a more optimal application placement to achieve a more optimal balance between performance level and power usage and meet power and performance objectives [col. 14, line 52-col. 15, line 3] was disclosed in US Patent 8,301,742.  Managing power in an IC via a power management hierarchy (i.e. power islands and power manager(s)) [Figs. 1-2 and corresponding text] was disclosed in US PG Pub. 2004/0268278.  The above references were cited in applicant’s IDS filed on 5/18/21 and 7/23/22 respectively.  The prior arts of record when taken individually or in combination do not expressly teach or render obvious the task allocation method as a whole as recited in independent claims 2, 13 and 24. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 2, 13 and 24 as a whole.
     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QING YUAN WU/Primary Examiner, Art Unit 2199